On original consideration, this case was reversed because the action was brought in behalf of the plaintiffs by their mother as next friend who was divorced from the deceased father more than a year before his death and the declaration did not allege that the fact that deceased had not remarried and left a lawful wife who had the prior right of action under Chapter 7048, Compiled General Laws of 1927. Some of the justices also felt that the verdict was excessive.
On petition for rehearing a majority of the Court have reached the conclusion that if the plaintiffs will enter a remittitur in the sum of five thousand dollars, to be applied pro tanto to the respective judgments, and amend the record to show that the deceased had not remarried and left a lawful wife with prior right of action under the statute, our former judgment of reversal will be set aside and the judgment of the circuit court permitted to stand for the balance; otherwise the cause will stand reversed for a new trial.
It is so ordered.
WHITFIELD, TERRELL, CHAPMAN, and ADAMS, concur.
BROWN, C. J., BUFORD and THOMAS, JJ., dissent.